PD-1602-15




         December 11, 2015
Envelope Details


  Print this page

  Envelope 8158236
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             12/09/2015 01:10:31 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                               Gary Churak
   Firm Name                              Law Offices of Gary F. Churak P.C.
   Filed By                               Gary Churak
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.09
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $3.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $3.09
   Payment
   Account Name                           law office
   Transaction Amount                     $3.09
   Transaction Response
   Transaction ID                         13290495
   Order #                                008158236-0

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Petition for Discretionary Review
   Reference Number                                       15-200
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain the identity of Judge, Parties
             12/11/2015 and Counsel in compliance with rule [Rule 68.4(a)]; it does not contain the identity


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=42b80f6d-9114-488b-9662-6aece3b30a2a[12/11/2015 11:52:07 AM]
Envelope Details

   Other           11:47:42      of the trial court judge. The petition for discretionary review does not contain a copy
                   AM            of the court of appeals opinion [Rule 68.4(j)]. You have ten days to tender a
                                 corrected petition for discretionary review.
   Documents
   Lead Document                          201512091242.pdf                                                       [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=42b80f6d-9114-488b-9662-6aece3b30a2a[12/11/2015 11:52:07 AM]